Order issued December ~, 2012




                                           In The




                                    No. 05-11-01537-CV

                        LAWYERS TITLE COMPANY, Appellant

                                            V.

                     J.G. COOPER DEVELOPMENT, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-02917

                                         ORDER
       The parties’ agreed motion to postpone oral argument currently set for February 13,

2013, is GRANTED. The case will be removed from the February 13, 2013 oral argument

docket and reset for submission on a week other          4, 2013, and March




                                                             JUSTICE